Citation Nr: 1120446	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-01 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a shell fragment wound of the right knee with total knee replacement. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to November 1946.  He is the recipient of a Purple Heart.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  No hearing was requested.

This issue was previously before the Board in November 2008 and December 2010, at which points the case was remanded for further development.  As discussed below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, throughout the appeal, his right knee disability has manifested by chronic effusion, slight swelling, flexion to 95 degrees or higher, extension to 0 degrees, mild to moderate pain with motion, antalgic gait or limp, and difficulty squatting, climbing stairs, and extended standing and walking.  There is no need for assistive device and no evidence of ankylosis, recurrent subluxation or lateral instability, limitation of flexion to 45 degrees or lower, limitation of extension to 10 degrees or higher, impairment analogous to nonunion of the tibia or fibula with loose motion requiring a brace, or chronic residuals of severe painful motion or weakness in the affected extremity.



CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no higher, for residuals of a shell fragment wound of the right knee with total knee replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in February 2004, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claim (i.e., evidence that his right knee disability has increased in severity), as well as the responsibilities of the Veteran and VA in obtaining such evidence.  In November 2008, in compliance with the November 2008 Board remand, the Veteran was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This letter also advised the Veteran of the diagnostic codes pertaining to his right knee disability and potential "daily life" evidence, although such additional notice is no longer strictly required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  The timing defect as to this second letter was cured by the subsequent readjudication of the claim, including in a February 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Concerning the duty to assist, service treatment records and post-service VA treatment records have been obtained and considered.  There is no indication that the Veteran receives any benefits pertaining to his claimed disability from the Social Security Administration.  The Board notes that there are no records in the claims file for the period from April 2005 through February 2009.  In compliance with the December 2010 Board remand, the AOJ requested any outstanding VA treatment records and received records dated from February 2009 forward, to include from the Temple facility.  There is no indication that any further VA treatment records remain outstanding.  In further compliance with this remand, in a January 2011 letter, the AOJ requested the Veteran to identify any treatment for his right knee disability since April 2005, to include a provider in Temple to whom he had referred in a February 2009 statement, and to complete an authorization and release for any non-VA provider.  VA received no response to this request.  In light of the Veteran's failure to fully cooperate with the development process, all reasonable efforts have been made by VA to obtain pertinent, outstanding records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development). Moreover, the Veteran is not prejudiced by the absence of any such records, as the available treatment records are generally consistent with the other evidence of record, as discussed below.

Additionally, the Veteran was afforded VA examinations pertaining to his right knee disability in December 2004, January 2009, and January 2011.  Neither the Veteran nor his representative has argued that these examinations are inadequate for rating purposes.  Further, the January 2009 and January 2011 reports recorded all pertinent symptomatology and findings, as directed in the two prior Board remands.  The Board notes that the January 2011 examiner was not provided with the claims file for review, as directed in the remand.  However, there is no indication that this resulted in any prejudice to the Veteran.  Specifically, the examiner recorded the current manifestations of the Veteran's right knee disability, and such evidence is generally consistent with the medical evidence of record, including the two prior VA examinations and available treatment records.  Therefore, there is no indication that a remand for an addendum with review of the claims file would provide any further evidence in support of the Veteran's claim.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When evaluating a disability based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, including use during flare-ups, if such factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's right knee disability is currently assigned a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055 for knee replacement (prosthesis).  Under this code, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  Thereafter, a 60 percent evaluation is assigned where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion will be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.  

The Veteran applied for an increased rating for his right knee disability in August 2004.  He was afforded VA examinations pertaining to his right knee in May 2003 (shortly before the period on appeal), December 2004, January 2009, and January 2011.  Throughout the appeal, the Veteran has had full extension to 0 degrees, and flexion ranging from 95 to 110 degrees.  There was no objective pain with motion in December 2004, pain at the end of the range with flexion in January 2009, and slight pain at the end of both ranges of motion in January 2011, with no additional limitation of motion with repetition during any of the VA examinations.  

X-rays showed right knee prosthesis in good location.  There was objective tenderness to palpation at the December 2004 examination.  In January 2009, the Veteran denied swelling but reported stiffness, and he was noted to have prominence due to right knee prosthesis.  At the January 2011 examination, the Veteran was noted to have slight swelling with chronic effusion.  The examiners each found no objective evidence of ankylosis, instability, dislocation, recurrent subluxation, incoordination, or other weakness.  

During each examination, the Veteran was noted to walk at a slower pace and with an antalgic gait or limp.  He also reported functional loss due to pain or weakness with squatting or kneeling, standing, and/or walking.  He needed assistance rising from squatting position during the December 2004 examination, and he reported being unable to squat in January 2009.  Additionally, the Veteran reported pain when standing or walking for a long time in December 2004, and being able to stand for only 15 minutes or walk for 1-2 blocks in January 2009 and January 2011 due to pain or fatigue.  The Veteran has not required any assistive device, such as a brace, cane, or crutches, for the right knee at any time during the appeal.  

In December 2004, the Veteran stated that his right knee had been doing well since the surgery for prosthesis, with minimal pain or discomfort.  Rather, he complained of increasing left knee pain, which is not service-connected.  The Veteran reported taking Lodine 400 mg twice a day with good relief, and Tramadol 50 mg once a week with more significant pain, without specifying for which knee.  The Veteran denied any current medications in January 2009, and the examiner noted the right knee disability to be moderate in severity.  In January 2011, the Veteran reported taking Tramadol 50 mg as needed, and the examiner recorded mild severity.

VA treatment records generally reflect complaints of bilateral knee pain, left greater than right, with flare-ups due to increased activity consistent with the reports during VA examinations.  See, e.g., records dated in May 2003, August 2004.  More recently, in August and November 2010, the Veteran complained of chronic left knee pain, with no mention of right knee pain, and he was noted to be physically active with musculoskeletal range of motion as expected for his age and activity.   

Based on all evidence of record, the Board finds that the Veteran does not have chronic residuals of severe pain or weakness sufficient to warrant the maximum rating of 60 percent for his right knee disability under DC 5055.  Rather, there has been slightly limited range of motion, mild to moderate pain at the end of the ranges, and additional functional loss during flare-ups throughout the appeal.  The Veteran has been noted to have mild or moderate degree of disability due to his right knee, with minimal limitations in his activities of daily living.  Indeed, the Veteran has reported limitation due more to his left knee than his right knee.  (Service connection for a left knee disability was denied in a 2008 Board decision.)

As the evidence reflects some residual weakness, pain, and limitation of motion, the Board has considered whether a rating in excess of 30 percent is warranted through analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  See 38 C.F.R. § 4.71, DC 5055.

In this regard, there is no evidence of ankylosis to warrant a rating under DC 5256, as the Veteran retains a significant range of motion.  Specifically, he has had full extension to 0 degrees and limitation of flexion to 95 degrees or higher throughout the appeal, sometimes pain at the end of ranges.  To warrant a rating in excess of 30 percent under DC 5261, there must be limitation of extension to 30 degrees or higher.  See 38 C.F.R. § 4.71a.  Even considering additional loss during flare-ups, these criteria have not been met at any time.  Although not specifically referenced in DC 5055, the Board notes that there must be limitation of flexion to 45 degrees or lower to warrant even a compensable rating under DC 5260.  See id.  There is also no indication that the Veteran's disability rises to this level, even with consideration of pain and weakness during flare-ups due to increased activity. 

Additionally, there is no evidence of right knee disability to sufficient to warrant a rating in excess of 30 percent as analogous to impairment of tibia and fibula under DC 5262.  In this regard, there is no indication of nonunion with loose motion requiring brace.  See id.  Rather, as noted above, the Veteran has not required any assistive device, including a brace, throughout the appeal.  

Although not referenced in DC 5055, the Board notes that a rating is not appropriate as analogous to DC 5257 (for other impairment of the knee) or DCs 5258 or 5259 (concerning semilunar cartilage).  See id.  Specifically, there is no evidence of recurrent subluxation or lateral instability, dislocation, or episodes of locking. 

In summary, the Veteran does not meet the criteria for a rating in excess of 30 percent for his right knee disability under DC 5055, or as analogous to any other diagnostic code concerning the knee for intermediate degrees of disability.  However, resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to the next highest rating of 40 percent based on additional functional loss due to pain and weakness during flare-ups, as he is limited in his ability to squat, climb stairs, stand, and walk.  See DeLuca, 8 Vet. App. 202.  In this regard, the Board has considered the Veteran's credible lay assertions of pain, along with the objective observation of facial grimacing due to pain.  The Board has also considered the clinical findings demonstrating swelling and effusion, as well as the examiner's notations that the Veteran walked at a slower pace with an antalgic gait or limp and that the Veteran had functional loss due to pain or weakness with squatting or kneeling, standing, and/or walking.  

The Board notes that the evidence also demonstrates a scar from the Veteran's right knee total replacement surgery.  The December 2004 VA examiner noted a well-healed scar with no pain.  Similarly, the January 2011 examiner noted an 18-inch midline scar, or less than 144 square inches, that was slightly hypopigmented, superficial, and stable.  There is no other indication of record that the Veteran's right knee scar is painful or unstable in any way.  Further, any limitation of motion due to the scar is already contemplated by the currently assigned rating.  As such, a separate rating for the right knee scar is not warranted.  See 38 C.F.R. § 4.118, DCs 7800 to 7805 (2004, 2008, 2010); see also Esteban, 6 Vet. App. at 262.

As the Veteran's right knee disability is the result of a shell fragment wound during service, the Board has considered whether he is entitled to a rating in excess of 40 percent based on muscle injury.  See 38 C.F.R. §§ 4.56, 4.73, DCs 5310 to 5317 (concerning muscle injuries to the foot and leg and to the pelvic girdle and thigh, affecting the knee, as residuals of shell fragment wound).  This is the maximum schedular rating available under most of these codes, including those that specifically reference the knee.  See DCs 5311, 5313, 5314, 5315.  Further, there is no indication of severe injury to Muscle Group XVII to warrant a rating of 50 percent under DC 5317.  As such, no higher rating is warranted for muscle injury.  

The Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the currently assigned rating for the Veteran's right knee disability under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not appropriate, as the manifestations of such disability have remained relatively consistent throughout the course of the appeal.  See Hart, 21 Vet. App. at 509-10.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the manifestations of the Veteran's right knee disability are fully contemplated by the schedular rating criteria.  As discussed above, he has mild to moderate functional loss, including limitation of motion due to pain, with increased limitation during flare-ups with increased activity.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for a right knee disability during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Accordingly, it is not necessary to refer this case for consideration of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.  

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As there is no indication or allegation that any unemployment during the appeal is due to the service-connected right knee disability, a claim for a TDIU has not been raised.  

The Veteran's claim has been granted to the extent described above, based in part on application of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's right knee disability at any period during the appeal.  As such, the benefit of the doubt doctrine does not apply, and his claim must be denied in this respect.  38 C.F.R. § 4.3.  


ORDER

A rating of 40 percent, but no higher, for residuals of a shell fragment wound of the right knee with total knee replacement is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


